TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Exhibit 10.5
STORAGE SERVICES AGREEMENT
This Storage Services Agreement is made and entered into as of the Effective
Date by and between PHILLIPS 66 PARTNERS HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), and PHILLIPS 66 COMPANY, a Delaware corporation
(“Company”).
Recitals
WHEREAS, Holdings owns certain above ground storage facilities located at the
Central Division Pipeline facility in Medford, Oklahoma (the “Medford Spheres”)
that are suitable for receiving and storing natural gas liquids and refinery
grade propylene (collectively, “NGLs”); and
WHEREAS, Company desires to store NGLs in the Medford Spheres, and Holdings
agrees to store NGLs in the Medford Spheres for Company, all upon the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Holdings
and Company agree as follows:
Article I.    Defined Terms
Section 1.01    Defined Terms. The following definitions shall apply to the
capitalized terms used in this Agreement:
(a)
“Agreement” means this Storage Services Agreement, together with all exhibits
attached hereto, as the same may be extended, supplemented or restated from time
to time in accordance with the provisions hereof.

(b)
“Barrel” means 42 Gallons.

(c)
“Business Day” means any Day except for Saturday, Sunday or an official holiday
in the State of Texas.

(d)
“Capacity Commitment” has the meaning set forth in Section 3.01(b)(1).

(e)
“Claims” means any and all judgments, claims, causes of action, demands,
lawsuits, suits, proceedings, governmental investigations or audits, losses,
assessments, fines, penalties, administrative orders, obligations, costs,
expenses, liabilities and damages, including interest, penalties, reasonable
attorneys’ fees, disbursements and costs of investigations, deficiencies,
levies, duties and imposts.




 

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

(f)
“Company” has the meaning set forth in the introductory paragraph.

(g)
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

(h)
“Day” means the period of time commencing at 0000 hours on one calendar day and
running until, but not including, 0000 hours on the next calendar day, according
to local time in Houston, Texas.

(i)
“Effective Date” means March 1, 2014.

(j)
“Force Majeure” means: (i) acts of God, fires, floods or storms; (ii) compliance
with orders of courts or Governmental Authorities; (iii) explosions, wars,
terrorist acts or riots; (iv) inability to obtain or unavoidable delays in
obtaining material or equipment; (v) accidental disruption of service; (vi)
events or circumstances similar to the foregoing (including inability to obtain
or unavoidable delays in obtaining material or equipment and disruption of
service provided by third parties) that prevent a Party’s ability to perform its
obligations under this Agreement, to the extent that such events or
circumstances are beyond the Party’s reasonable control and could not have been
prevented by the Party’s due diligence; (vii) strikes, lockouts or other
industrial disturbances; and (viii) breakdown of refinery facilities, machinery,
storage spheres or pipelines, irrespective of the cause thereof.

(k)
“Gallon” means a United States gallon of two hundred thirty-one cubic inches of
liquid at 60º Fahrenheit, and at the equivalent vapor pressure of the liquid.

(l)
“Governmental Authority” means any government, any governmental administration,
agency, instrumentality or other instrumentality or other political subdivision
thereof or any court, commission or other governmental authority of competent
jurisdiction.

(m)
“Holdings” has the meaning set forth in the introductory paragraph.

(n)
“Holdings Affiliated Parties” means Holdings, Phillips 66 Partners LP and each
of their respective contractors, directors, officers, employees and agents.

(o)
“Law” means all constitutions, laws (including common law), treaties, statutes,
orders, decrees, rules, injunctions, licenses, permits, approvals, agreements,
regulations, codes and ordinances issued by any Governmental Authority,
including judicial or administrative orders, consents, decrees, and judgments,
published directives, guidelines, governmental authorizations, requirements or
other governmental restrictions which have the force of law, and determinations
by, or


2

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

interpretations of any of the foregoing by any Governmental Authority having
jurisdiction over the matter in question and binding on a given Person, whether
in effect as of the date hereof or thereafter and, in each case, as amended.
(p)
“Medford Spheres” has the meaning set forth in the Recitals.

(q)
“Month” or “Monthly” means a calendar month commencing at 0000 hours on the
first Day thereof and running until, but not including, 0000 hours on the first
Day of the following calendar month, according to local time in Houston, Texas.

(r)
“NGLs” has the meaning set forth in the Recitals.

(s)
“Normal Business Hours” means the period of time commencing at 0800 hours on one
Day and running until 1700 hours on the same Day, according to local time in
Houston, Texas.

(t)
“Notice” means any notice, request, instruction, correspondence or other
communication permitted or required to be given under this Agreement.

(u)
“Parties” means Holdings and Company, collectively.

(v)
“Partnership Change in Control” means Phillips 66 ceases to Control the general
partner of Phillips 66 Partners LP by virtue of any affiliate of Phillips 66
being removed as the general partner of Phillips 66 Partners LP under the terms
of the limited partnership agreement of Phillips 66 Partners LP.

(w)
“Party” means Holdings or Company, individually.

(x)
“Person” means, without limitation, an individual, corporation (including a
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity or Governmental Authority, and shall include any successor (by
merger or otherwise) of such entity.

(y)
“Ponca City Refinery” means the refinery located in Ponca City, Oklahoma.

(z)
“PPI-FG” has the meaning set forth in Section 3.05.

(aa)
“Regular Medford Spheres Operating Hours” means 24 hours per Day, 7 Days per
week.

(bb)
“Scheduled Charges” means those fees payable by Company for the services
provided by Holdings hereunder, as set forth in Exhibit A.

(cc)
“Storage Variation” has the meaning set forth in 6.01.


3

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

(dd)
“Taxes” means any income, sales, use, excise, transfer, and similar taxes, fees
and charges (including ad valorem taxes), including any interest or penalties
attributable thereto, imposed by any Governmental Authority.

Section 1.02    Other Defined Terms. Other terms may be defined elsewhere in
this Agreement, and, unless otherwise indicated, shall have such meanings
throughout this Agreement.
Section 1.03    Terms Generally. The definitions in this Agreement shall apply
equally to both singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” All references to
Articles, Sections and Exhibits shall be deemed to be references to Articles and
Sections of, and Exhibits to, this Agreement unless the context requires
otherwise.
Article II.    Term and Termination
Section 2.01    Term. The term of this Agreement shall commence on the Effective
Date and shall continue for a primary term of ten (10) years (“Primary Term”).
At the end of the Primary Term, this Agreement shall automatically extend for up
to two successive, five (5) year periods (each a “Renewal Term”), unless
terminated by either Party upon Notice to the other Party no less than one
hundred and eighty (180) Days prior to the expiration of the Primary Term or a
Renewal Term, as applicable. After expiration of the second Renewal Term, if
any, this Agreement will automatically extend for successive one (1) year terms
(each also a “Renewal Term”) unless terminated by either Party upon Notice to
the other Party no less than one hundred and eighty (180) Days prior to the
expiration of the then current Renewal Term. The Primary Term, together with any
Renewal Terms, shall be referred to in this Agreement as the “Term.” At least
two years prior to the commencement of the first Renewal Term, either Party can
invoke an option to renegotiate the Scheduled Fees set forth on the attached
Exhibit A by providing written Notice to the other Party. If agreed to by the
Parties, the renegotiated Scheduled Fees shall be effective at the commencement
of the first Renewal Term.
Section 2.02    Termination Following a Force Majeure Event. If a Force Majeure
event prevents either Holdings or Company from performing its respective
obligations under this Agreement for a period of more than 12 consecutive
Months, this Agreement may be terminated by either Party at any time after the
expiration of such 12-Month period upon at least 30 Days prior Notice to the
other Party.

4

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Section 2.03    Special Termination by Holdings. Notwithstanding anything to the
contrary in this Agreement:
(a)
If Holdings’s use of all or part of the Medford Spheres for the storage and
handling of any NGL is restrained, enjoined, restricted or terminated by (i) any
Governmental Authority, (ii) right of eminent domain or (iii) the owner of
leased land, Holdings, upon being notified of such restraint, enjoinder,
restriction or termination, shall notify Company promptly upon learning of the
likelihood of such event and Holdings may terminate this Agreement as to the
affected storage sphere and services on the effective date of such restraint,
enjoinder, restriction or termination.

(b)
Holdings shall have the right to terminate this Agreement upon 30 Days’ Notice
to Company (i) in the event Holdings determines any testing or upgrading of the
Medford Spheres is required to satisfy or comply with Law or to comply with or
remedy environmental concerns, or (ii) in the event of damage or destruction to,
all or a portion of the Medford Spheres, if in Holdings’s sole opinion such
testing, upgrading, complying or repairing will require the expenditure of
$5,000,000.00 or more to restore the Medford Spheres to normal operations. Upon
such termination, neither Party shall have any obligations to the other Party,
provided that if Holdings terminates the Agreement pursuant to this Section
2.03(b) on any Day other than the last Day of a Month, Holdings shall promptly
refund to Company that portion of such Month’s Scheduled Charges representing
the number of Days between the termination date and the last Day of such Month,
and provided further that the provisions of Section 2.04 shall survive such
termination.

(c)
If the Ponca City Refinery’s operations are partially or completely suspended
for a period of at least 12 consecutive Months, the Parties will negotiate in
good faith to agree upon a reduction of the Capacity Commitment to reflect such
suspension of operations. If the Parties are unable to agree to an appropriate
reduction of any applicable Capacity Commitment, then, after Company has made a
public announcement of such suspension, Company may provide Notice to Holdings
of its intent to terminate this Agreement and this Agreement will terminate 12
Months following the date such Notice is received by Holdings. In the event
Company publicly announces, prior to the expiration of such 12-Month period, its
intent to resume operations at the Ponca City Refinery, then such Notice shall
be deemed revoked and this Agreement shall continue in full force and effect as
if such Notice had never been delivered.

Section 2.04    Removal of NGLs.
(a)
Company, at its own expense, shall remove all of its NGLs from the Medford
Spheres no later than the later of (i) the effective date of the termination or
expiration of this


5

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Agreement and (ii) ten Days after receipt of Notice to terminate this Agreement
in accordance with its terms, provided that Holdings may, in its sole
discretion, agree in writing to extend the time for such removal. If, at the end
of such period, Company has not removed all of its NGLs, then in addition to any
other rights it may have under this Agreement, Holdings shall have the right to
take possession of such NGLs and sell them at public or private sale. In the
event of such a sale, Holdings shall withhold from the proceeds therefrom all
amounts owed to it hereunder and all expenses of sale (including but not limited
to reasonable attorneys’ fees and any amounts necessary to discharge any and all
liens against the NGLs). The balance of the proceeds, if any, shall be remitted
to Company.
(b)
Should any NGLs remain in the Medford Spheres beyond the expiration or
termination of this Agreement, Company shall remain obligated to perform all of
the terms and conditions set forth in this Agreement (including, without
limitation, Company’s obligation to pay the monthly Storage Fee under Section
3.01(a), prorated for the period between such expiration or termination of this
Agreement and the time all NGLs are removed from the Medford Spheres) and, in
addition, shall pay an additional “Holdover Fee” per Day or partial Day, as set
forth on Exhibit A, until all NGLs are removed.

(c)
Company shall indemnify and hold the Holdings Affiliated Parties harmless from
and against all Claims arising from or related to Company’s failure to remove
any NGLs in accordance with this Section 2.04 or Holdings’s exercise of its
right to take possession of Company’s NGLs and sell them in accordance with this
Section 2.04.

(d)
Company will reimburse Holdings for any expense incurred by Holdings in
connection with its or Company’s withdrawal of NGLs from the Medford Spheres,
including costs incurred to empty the Medford Spheres.

Article III.    Services
Section 3.01    Storage Services, Capacity Commitment and Charges.
(a)
Beginning on the Effective Date, Company shall pay a Monthly fee equal to (i)
the “Storage Fee” set forth on Exhibit A multiplied by (ii) the aggregate
Working Capacity of the Medford Spheres. (“Working Capacity” is 35,000 Barrels
in each of the two spheres). Company shall have exclusive use of the Medford
Spheres for storing NGLs.

(b)
Beginning when the Medford Spheres are placed into commercial service:


6

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

(1)
Holdings shall accept from Company for storage and shall store up to the Working
Capacity limit of both spheres (70,000 Barrels of NGLs in total) (the “Capacity
Commitment”) in the Medford Spheres (subject to routine maintenance and the
limitation described in Section 3.01(b)(2)), without commingling Company’s NGLs
with any other commodity, and then deliver Company’s NGLs according to Company’s
instructions.

(2)
The volume of NGLs placed in the Medford Spheres may not exceed the safe
operating capacity of the Medford Spheres as determined by Holdings, taking into
account such factors as (i) the time needed to react to a potential overflow of
the spheres, (ii) storage injection and withdrawal rates, and (iii) other
operating conditions.

(3)
Holdings shall maintain the Medford Spheres in proper operating condition and in
a manner that maintains the working capacity of the Medford Spheres, to the
extent commercially reasonable.

(c)
At all times during the Term of this Agreement, Holdings and Company shall use
commercially reasonable efforts to work together to coordinate maintenance and
other activities to minimize potential and adverse effects to the Ponca City
Refinery.

(d)
Holdings shall provide Notice to Company of the date the Medford Spheres are
first placed into commercial service. In the event the Medford Spheres are not
first placed into commercial service on or before August 1, 2014, Company’s
payment obligations with respect to scheduled fees under this Agreement shall be
suspended effective August 1, 2014 until the Medford Spheres are placed into
commercial service, and Company shall be relieved of any obligation to make
payment for such period.

Section 3.02    Laboratory Fees and Services.
(a)
If Holdings provides sampling, testing and/or other laboratory services
requested by Company for NGLs at the Medford Spheres, Holdings shall charge for
each sampling and testing procedure performed as set forth in Holdings’s
“Schedule of Rates for Laboratory Services”, as may be amended from time to
time. Such services shall be provided by Company’s employees, at Holdings’
direction, at the Ponca City Refinery, if possible. If Holdings contracts with
another Person to perform laboratory services, all fees shall be billed to
Company at Holdings’s cost.

(b)
Holdings’s liability for sampling and testing services is limited to the charge
for the service provided.


7

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Section 3.03    Additional Services. For any service or function that are not
specifically provided for in this Agreement but that are requested by Company
and agreed to by Holdings, there shall be a charge in an amount as agreed upon
by the Parties in writing.
Section 3.04    Recovery of Certain Costs.
(a)
If Holdings agrees to make any expenditures at Company’s request, Company will
reimburse Holdings for the actual amount paid by Holdings for such expenditures
or, at Holdings’s option and if the Parties agree, any applicable fees set forth
on Exhibit A will be increased, or additional fees shall be added to Exhibit A,
or imposed to allow Holdings to recover the amount paid by Holdings for such
expenditures over time from Company or another entity.

(b)
If new Laws require Holdings to make substantial and unanticipated expenditures
in connection with the services Holdings provides to Company under this
Agreement, Company will reimburse Holdings for Company’s proportionate share of
the costs of complying with such Laws, or at Holdings’s option and if the
Parties agree, relevant periodic or unit charges will be increased or an
alternate mechanism shall be adopted to allow Holdings to recover such costs
over time from Company or another entity.

(c)
If Holdings determines that the Medford Spheres must be pumped, drained, purged
or otherwise cleaned of residual volumes, Company will reimburse Holdings for
the actual amount paid by Holdings for such cleaning services. Holdings and
Company will work together to coordinate such cleaning activities to minimize
disruption on the Parties’ respective commercial operations.

Section 3.05    Adjustments. As of January 1, 2015, and as of January 1 of each
year thereafter while this Agreement is in effect, Holdings may increase each of
the fees set forth on Exhibit A annually, by a percentage equal to the greater
of zero and the positive change in the Producer Price Index for Finished Goods
(Series ID WPUSOP3000) (the “PPI-FG”), as reported during the Month of October
immediately before the effective date of the adjustment, with respect to the
12-Month period ending at the end of the Month of September immediately
preceding such publication, provided that if, with respect to any such 12-Month
period or periods, the PPI-FG has decreased, Holdings may increase such fees
only to the extent that the percentage change in the PPI-FG since the most
recent previous increase in such fees is greater than the aggregate amount of
the cumulative decreases in the PPI-FG during the intervening period or periods.
Article IV.    Receipt and Withdrawal of NGLs
Section 4.01    Receipt of NGLs. All NGLs shall be received into the Medford
Spheres from the Ponca City Refinery via pipelines.

8

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

(a)
Flow Rates/Pressures. The Medford Spheres are designed to receive NGLs with a
minimum flow rate of 80 Barrels of NGLs per hour, a minimum operating pressure
of 270 pounds per square inch gauge, and a maximum operating pressure of 450
pounds per square inch gauge. Company shall be solely responsible for providing
deliveries into the Medford Spheres at pressures sufficient to meet the
requirements of Holdings. Company shall, at its sole cost and expense, deliver
NGLs to the Medford Spheres. The Medford Spheres are designed to redeliver NGLs
with a minimum flow rate of 1500 Barrels of NGLs per hour and a minimum
operating pressure of 540 pounds per square inch gauge, and a maximum flow rate
of 6250 Barrels of NGLs per hour and a maximum operating pressure of 740 pounds
per square inch gauge.

(b)
Specifications. Company will use commercially reasonable efforts to ensure that
all NGLs it delivers hereunder shall comply with the applicable specifications
as outlined in Exhibit C. Holdings retains the right to inspect and reject any
NGLs that do not conform to the applicable specifications, including the right,
in Holdings’s sole judgment, to shut off the valve into the Medford Spheres.

(c)
Custody Transfer. Custody of all NGLs delivered from the Company into the
Medford Spheres shall be transferred from Company to Holdings at the Company’s
meter. Title to all of Company’s NGLs received, stored, and handled by Holdings
at the Medford Spheres shall remain at all times in Company’s name.

Section 4.02    Redelivery of NGLs. All NGLs stored in the Medford Spheres shall
be delivered to Company at Holdings’s pipeline connection with the ONEOK
facilities or at any other pipeline connection determined by the Parties.
Company shall be responsible for all commercial arrangements with ONEOK or other
parties necessary to facilitate such deliveries. Holdings shall not be
responsible for any damages and shall not be in breach of this Agreement in the
event ONEOK or such other parties will not physically accept deliveries from
Holdings’s facilities.
Article V.    Access
Section 5.01    Access to the Medford Spheres. Access by Company or its
representatives to the Medford Spheres shall be during Regular Medford Spheres
Operating Hours. As a condition to being granted access to the Medford Spheres,
Company shall require all contractors, carriers and customers designated by it
to deliver, receive, sample or inspect Company’s NGLs at the Medford Spheres or
to provide any other service for Company, to sign and comply with a terminal
access agreement in such form as Holdings may reasonably specify from time to
time. Further, Company shall cause all such designated contractors, carriers and
customers to comply with all applicable Medford Spheres rules and regulations

9

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

and Holdings shall make copies of such rules and regulations available to
Company and its designated carriers and customers at the Medford Spheres.
Article VI.    Storage Variations
Section 6.01 Storage Variations. Company shall bear any losses or gains that may
occur while Company’s NGLs are in storage at the Medford Spheres (such losses or
gains, the “Storage Variations”), except to the extent that Storage Variations
result from Holdings’s negligence or willful misconduct or the negligence or
willful misconduct of Holdings’s employees, agents, contractors or
subcontractors. Each Month, Holdings shall determine the physical inventory of
NGLs and calculate the Storage Variation. Company’s inventory of NGLs in storage
at the Medford Spheres shall then be adjusted (increased or decreased) each
Month to reflect the Storage Variation.
Article VII.    Monthly Statement; Payment; Liens
Section 7.01    Monthly Statement. Promptly after the end of each Month during
the Term of this Agreement, Holdings shall provide Company with a statement
showing the previous Month’s beginning inventory, receipts, withdrawals, ending
inventory, Storage Variation adjustment and the Scheduled Charges due Holdings.
If requested by Company, Holdings shall provide Company with copies of
individual gauge reports and meter tickets for receipts and withdrawals at the
Medford Spheres for such Month, if available.
Section 7.02    Payment.
(a)
Payment of the amount(s) identified on each Monthly statement shall be due,
without discount, on the later of (i) two Business Days after such Monthly
Statement is received and (ii) the 22nd Day of the Month in which such Monthly
statement is received, provided that if such Day is not a Business Day, then
such payment shall be due, without interest, on the next Business Day. Payments
not paid by the due date shall bear interest at the rate of the lesser of 1.5%
per Month and the maximum rate allowed by Law for each Month or portion of a
Month thereafter during which such amount remains unpaid.

(b)
All payments shall be made to Holdings by automated clearing house to an account
specified by Holdings from time to time, provided that as long as Holdings is an
affiliate of Company, Holdings and Company may settle Company’s financial
obligations to Holdings through Company’s normal interaffiliate settlement
processes. Any bank charges incurred by Company in remitting funds by automated
clearing house shall be for Company’s account. Acceptance by Holdings of any
payment from Company for any charge or service after termination or expiration
of


10

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

this Agreement shall not be deemed a renewal of this Agreement or a waiver by
Holdings of any default by Company hereunder.
(c)
If Company reasonably disputes any Monthly statement, in whole or in part,
Company shall promptly notify Holdings in writing of the dispute and shall pay
the undisputed portion according to the terms of this Section 7.02, and shall
promptly seek to resolve the dispute including, if necessary, by arbitration as
provided in Section 20.01. An arbitral panel may award reasonable interest on
any unpaid amount determined to have been due to Holdings but withheld in good
faith.

Section 7.03    Liens. Company hereby grants to Holdings an irrevocable (a)
warehouseman’s lien on all of Company’s NGLs in storage at the Medford Spheres
and (b) power of attorney to dispose of such NGL at fair market value to the
extent of all amounts owed to Holdings by Company hereunder.
Article VIII.    Volume Determinations
Section 8.01    Volume Determinations.
(a)
All measurements, volume corrections and calibrations will be made in accordance
with Holdings’s measurement procedures, which shall consist of the latest
revision of Holdings’s Measurements Manual and the latest ASTM and API MPMS
published methods and standards.

(b)
All volume determinations shall be adjusted to a temperature of 60° Fahrenheit
and a pressure of one standard atmosphere (14.7 PSIA) per the most recent
edition of the American Petroleum Institute’s Manual of Petroleum Measurement
Standards, Chapter 11 (viz., Table 6B, 6C, etc., whichever table is relevant to
the commodity being measured).

(c)
All NGLs received from or delivered to the Medford Spheres will be determined by
calibrated custody transfer grade meters.

(d)
A Company representative may witness testing, calibration of equipment, meter
reading, and gauging of NGLs at the Medford Spheres, at Company’s expense. In
the absence of a Company representative, Holdings’s measurements shall be deemed
to be accurate.

Article IX.    Insurance
Section 9.01    Insurance. Property insurance covering loss or damage to
Company’s NGLs that may be desired by Company, shall be carried by Company at
Company’s expense. Should Company elect to carry such insurance, then each
policy of insurance shall be

11

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

endorsed to provide a waiver of subrogation rights in favor of the Holdings
Affiliated Parties. Notwithstanding anything in this Agreement to the contrary,
Holdings shall not be liable to Company for NGL losses or shortages for which
Company is compensated by its insurer.
Article X.    Taxes
Section 10.01    Taxes. Company shall be responsible for and shall pay all sales
Taxes and similar Taxes on goods and services provided hereunder and any other
Taxes now or hereafter imposed by any Governmental Authority in respect of or
measured by NGLs handled or stored hereunder or the manufacture, storage,
delivery, receipt, exchange or inspection thereof, and Company agrees to
promptly reimburse Holdings for any such Taxes Holdings is legally required to
pay, upon receipt of invoice therefor. Each Party is responsible for all Taxes
in respect of its own real and personal property.
Article XI.    Health, Safety and Environment
Section 11.01    Spills; Environmental Pollution.
(a)
In the event of any NGL spill or other environmentally polluting discharge
caused by Holdings’s operation of the Medford Spheres, any clean-up resulting
from any such spill or discharge and any liability resulting from such spill or
discharge shall be the responsibility of Holdings except to the extent such
spill or discharge is caused by Company or its affiliates other than Holdings.

(b)
In the event and to the extent of any NGL spill or other environmentally
polluting discharge caused by Company or its affiliates other than Holdings or
in connection with the operation of Company’s or a third party’s pipeline, tank
truck or transport trailer receiving NGLs on Company’s behalf, at its request or
for its benefit, Holdings is authorized to commence containment or clean-up
operations as deemed appropriate or necessary by Holdings or as required by any
Governmental Authority, and Holdings shall notify Company of such operations as
soon as practicable. All liability and reasonable costs of containment or
clean-up shall be borne by Company except that, in the event a spill or
discharge is caused by the joint negligence of both Holdings and Company or a
third party pipeline, tank truck or transport trailer receiving NGLs on
Company’s behalf, at its request or for its benefit, liability and costs of
containment or clean-up shall be borne jointly by Holdings and Company in
proportion to each Party’s respective negligence.

(c)
For purposes of this Section 11.01, the negligence of a third party pipeline,
tank truck or transport trailer receiving NGLs on Company’s behalf, at its
request or for its benefit, shall be attributed to Company.


12

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

(d)
The Parties shall cooperate for the purpose of obtaining reimbursement if a
third party is legally responsible for costs or expenses initially borne by
Holdings or Company.

Section 11.02    Inspection. Company may: (a) inspect the Medford Spheres,
including health, safety, and environmental audits by inspector(s) chosen by
Company; (b) make physical checks of NGL in storage at the Medford Spheres; (c)
audit Holdings’s health, safety, environmental, and operational records relating
to the performance of this Agreement and otherwise to observe such performance,;
and (d) subject to the provisions of Section 5.01, enter upon Medford Spheres
property for any of the foregoing purposes. For clarity, none of the rights
identified in this Section 11.02 shall be exercised by Company in such manner as
to substantially interfere with or diminish Holdings’s complete control and
responsibility for the operation of the Medford Spheres.
Section 11.03    Incident Notification. Both Parties undertake to notify the
other as soon as reasonably practical, but in no event more than 24 hours, after
becoming aware of any accident, spill or incident involving the other Party’s
employees, agents, contractors, sub-contractors or their equipment, or Company’s
NGL at the Medford Spheres and to provide reasonable assistance in investigating
the circumstances of the accident, spill or incident. Notices required by this
Section 11.03 shall be delivered in person, by telephone or by email:
If to Holdings:
If to Company:
Phillips 66 Holdings LLC
Company Refining LP
c/o Phillips 66 Pipeline LLC
c/o Phillips 66 Company, Operator
3010 Briarpark Drive
1075 W. Sam Houston Parkway N.,
Houston, TX 77042
Suite 200
Attn: Manny Cortez
Houston, TX 77043
Central Division Pipeline Manager
Attn: Mike Baker
Phone: 918-977-4196
Phone: 832-765-3212
E-mail: manuel.cortez@p66.com
E-mail: Michael.E.Baker@p66.com



When an accident, spill or incident involving Company’s NGLs requires a report
to be submitted to a Governmental Authority, this notification shall be made as
soon as reasonably practical in compliance with applicable Law, and a copy of
the required report shall be delivered to Company at IncidentFollowup@P66.com.
Either Party may change its contact information upon Notice to the other in
accordance with this Section 11.03 and Section 13.01.
Article XII.    Force Majeure
Section 12.01    Suspension during Force Majeure Events. As soon as possible
upon the occurrence of a Force Majeure, a Party affected by a Force Majeure
event shall provide the other Party with Notice of the occurrence of such Force
Majeure event. Subject to Section

13

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

2.02, each Party’s obligations (other than an obligation to pay any amounts due
to the other Party which shall not be suspended under this Section 12.01) shall
be temporarily suspended during the occurrence of, and for the entire duration
of, a Force Majeure event to the extent that such an event prevents Holdings
from performing its obligations under this Agreement. Each Party’s obligations
(other than an obligation to pay any amounts due to the other Party which shall
not be suspended under this Section 12.01) shall be temporarily suspended
beginning 20 Days after the commencement of, and for the entire remaining
duration of, a Force Majeure event to the extent that such event prevents
Company from performing its obligations under this Agreement.
Section 12.02    Obligation to Remedy Force Majeure Events. A Party affected by
a Force Majeure event shall take commercially reasonable steps to remedy such
situation so that it may resume its performance within a reasonable period of
time.
Section 12.03    Strikes and Lockouts. The settlement of strikes, lockouts and
other labor disturbances shall be entirely within the discretion of the affected
Party and the requirement to remedy a Force Majeure event within a reasonable
period of time shall not require the settlement of strikes or lockouts by
acceding to the demands of an opposing Person when such course is inadvisable in
the discretion of the Party having the difficulty.
Section 12.04    Action in Emergencies. Holdings may temporarily suspend
performance of the services to prevent injuries to persons, damage to property
or harm to the environment.
Article XIII.    Notices
Section 13.01    Notices. Unless otherwise specifically provided in this
Agreement, all Notices between the Parties given under or in relation to this
Agreement shall be made in writing and shall be deemed to have been properly
given if: (i) personally delivered (with written confirmation of receipt); or
(ii) delivered by a recognized overnight delivery service (delivery fees
prepaid), in either case to the appropriate address set forth below:
If to Holdings:
If to Company:
Phillips 66 Partners Holdings LLC
Company Refining LP
3010 Briarpark Dr.
c/o Phillips 66 Company, Operator
Houston, TX 77042
Houston Operations Center,
Attn: President
1075 W. Sam Houston Parkway N.,
With copy to General Counsel,
Suite 200
Transportation at the same address
Houston, TX 77043
 
Attn: General Counsel
 
With copy to Michael E. Baker,
 
Manager, Refinery NGL Trading
 
at the same address


14

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).



Either Party may change its address for Notice upon Notice to the other in
accordance with this Section 13.01.
Section 13.02    Effective upon Receipt. Any Notice given in the manner set
forth in Section 13.01 shall be effective upon actual receipt if received during
Normal Business Hours, or at the beginning of the recipient’s next Business Day
if not received during Normal Business Hours.
Article XIV.    Applicable Law
Section 14.01    Applicable Law. Regardless of the place of contracting, the
place of performance or otherwise, this Agreement and all amendments,
modifications, alterations or supplements to it, shall be governed and
interpreted in accordance with the laws of the state of Texas, without regard to
the principles of conflicts of law or any other principle that might apply the
law of another jurisdiction.
Article XV.    Limitation of Liability
Section 15.01    No Liability for Consequential Damages. In no event shall
either Party be liable to the other Party for, and no arbitral panel is
authorized to award, any punitive, special, indirect or consequential damages of
any kind or character resulting from or arising out of this Agreement,
including, without limitation, loss of profits or business interruption, however
they may be caused.
Section 15.02    Limitation of Liability. Notwithstanding anything to the
contrary in this Agreement, Holdings shall in no event be liable for loss of, or
damage to, any of Company’s NGLs except to the extent caused by Holdings’s
negligence or willful misconduct, or the negligence or willful misconduct of
Holdings’s employees, agents, contractors or subcontractors, in the safekeeping
and handling of Company’s NGLs. In no event shall Holdings be liable for more
than the replacement of lost or damaged NGLs or, at its option, payment of the
replacement cost of any lost or damaged NGL. Each Party shall be discharged from
any and all liability with respect to services performed and any loss or damage
Claims arising out of this Agreement unless suit or action is commenced with
respect to such services, loss or Claim within two (2) years after the cause of
action arises.
Article XVI.    Default
Section 16.01    Default. Subject to Section 16.03, should either Party default
in the prompt performance and observance of any of the terms and conditions of
this Agreement, and should such default continue for thirty (30) Days or more
after Notice thereof by the non-defaulting Party to the defaulting Party, or
should either Party become insolvent, commence

15

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

a case for liquidation or reorganization under the United States Bankruptcy Code
(or become the involuntary subject of a case for liquidation or reorganization
under the United States Bankruptcy Code, if such case is not dismissed within
thirty (30) Days) be placed in the hands of a state or federal receiver or make
an assignment for the benefit of its creditors, then the other Party shall have
the right, at its option, to terminate this Agreement immediately upon Notice to
the other Party.
Section 16.02    Non-Exclusive Remedies. Except as otherwise provided, but
subject to Article XV, the remedies of Holdings and Company provided in this
Agreement shall not be exclusive, but shall be cumulative and shall be in
addition to all other remedies in favor of Holdings or Company, at Law or
equity.
Section 16.03    Right to Terminate. Subject to Section 16.01, in the event of a
default by Company, the Scheduled Charges theretofore accrued shall, at the
option of Holdings, become immediately due and payable and Holdings shall also
have the right, at its option, to terminate this Agreement immediately upon
Notice to Company. In the event of a default by Holdings, Company shall also
have the right, at its option, to terminate this Agreement immediately upon
Notice to Holdings and withdraw its NGL from the Medford Spheres, provided
Company has paid Holdings for the Scheduled Charges that have accrued to date of
such withdrawal.
Article XVII.    Public Use
Section 17.01    Public Use. This Agreement is made as an accommodation to
Company. In no event shall Holdings’s services hereunder be deemed to be those
of a public utility or a common carrier. If any action is taken or threatened by
any Governmental Authority to declare Holdings’s services hereunder to be those
of a public utility or a common carrier, then, in that event, at the option of
Holdings and upon Company’s receipt of Holdings’s Notice, Holdings may
restructure and restate this Agreement or terminate this Agreement on the
effective date of such action as to the affected storage sphere(s) or services.
Article XVIII.    Confidentiality
Section 18.01    Confidentiality. The Parties understand and agree that the
Scheduled Charges are confidential as between the Parties. Each Party agrees not
to disclose such confidential information to any third Person. Each Party may
disclose confidential information to its advisors, consultants or
representatives (provided that such Persons agree to maintain the
confidentiality thereof) or when compelled to do so by Law (but the disclosing
Party must notify the other Party promptly of any such request for confidential
information before disclosing it, if practicable, so that the other Party may
seek a protective order or other appropriate remedy or waive compliance with
this Section 18.01). In the event that the other

16

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Party does not obtain a protective order or other remedy or does not waive
compliance with this Section 18.01, the disclosing Party shall disclose only
that portion of the confidential information to which the compelling Person is
legally entitled.
Article XIX.    Miscellaneous
Section 19.01    Disputes between the Parties. Any dispute between the Parties
in connection with this Agreement shall be resolved by arbitration in accordance
with the procedures set forth in Exhibit B, provided that either Party may seek
a restraining order, temporary injunction, or other provisional relief in any
court with jurisdiction over the subject matter of the dispute and sitting in
Houston, Texas, if such Party in its sole judgment believes that such action is
necessary to avoid irreparable injury or to preserve the status quo ante.
Section 19.02    Assignment. Neither Party may assign its rights under this
Agreement without the prior written consent of the other Party. However,
notwithstanding the immediately preceding sentence, either Party may assign this
Agreement to any of its affiliates by providing Notice to the other Party, and
Holdings may make collateral assignments of this Agreement to secure working
capital or other financing.
Section 19.03    Partnership Change in Control. Upon the occurrence of a
Partnership Change in Control, Holdings shall provide Company with Notice of
such Partnership Change in Control at least sixty (60) Days prior to the
effective date thereof. Within 180 days following receipt of such Notice,
Company may elect to terminate this Agreement, effective no earlier than the
effective date of such Partnership Change in Control.
Section 19.04    No Third-Party Rights. Except as expressly provided, nothing in
this Agreement is intended to confer upon any Person other than the Parties, and
their respective successors and assigns, any rights, benefits or obligations.
Section 19.05    Compliance with Laws. Each Party shall at all times comply with
all Laws as are applicable to its performance of this Agreement.
Section 19.06    Severability. If any provision of this Agreement or the
application thereof shall be found by any arbitral panel or court of competent
jurisdiction to be invalid, illegal or unenforceable to any extent and for any
reason, it shall be adjusted rather than voided, if possible, in order to
achieve the intent of the Parties. In any event, the remainder of this Agreement
and the application of such remainder shall not be affected thereby and shall be
enforced to the greatest extent permitted by Law.
Section 19.07    Non-Waiver. The failure of either Party to enforce any
provision, condition, covenant or requirement of this Agreement at any time
shall not be construed to be a waiver of such provision, condition, covenant or
requirement unless the other Parties are so notified

17

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

by such Party in writing. Any waiver by a Party of a default by any other Party
in the performance of any provision, condition, covenant or requirement
contained in this Agreement shall not be deemed to be a waiver of such
provision, condition, covenant or requirement, nor shall any such waiver in any
manner release such other Party from the performance of any other provision,
condition, covenant or requirement.
Section 19.08    Entire Agreement. This Agreement, together with all Exhibits
attached hereto, constitutes the entire Agreement between the Parties relating
to its subject matter and it supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, between the Parties relating to the subject matter hereof, and there
are no warranties, representations or other agreements between the Parties in
connection with the subject matter hereof except as specifically set forth in,
or contemplated by, this Agreement.
Section 19.09    Amendments. This Agreement shall not be modified or amended, in
whole or in part, except by a written amendment signed by both Parties.
Section 19.10    Survival. Any indemnification granted hereunder by one Party to
the other Party or any provision hereof providing for any payment to any Party
that has accrued at time of expiration or termination shall survive the
termination of all or any part of this Agreement.
Section 19.11    Counterparts; Multiple Originals. This Agreement may be
executed in any number of counterparts, all of which together shall constitute
one agreement binding on each of the Parties. Each of the Parties may sign any
number of copies of this Agreement. Each signed copy shall be deemed to be an
original, but all of them together shall represent one and the same agreement.
Section 19.12    Exhibits. The Exhibits identified in this Agreement are
incorporated in this Agreement and constitute a part of this Agreement. If there
is any conflict between this Agreement and any Exhibit, the provisions of the
Exhibit shall control.
Section 19.13    Table of Contents; Headings; Subheadings. The table of contents
and the headings and subheadings of this Agreement have been inserted only for
convenience to facilitate reference and are not intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.
Section 19.14    Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring either Party by virtue of the authorship of any of
the provisions of this Agreement.

18

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Section 19.15    Business Practices. Holdings shall use its best efforts to make
certain that all billings, reports, and financial settlements rendered to or
made with Company pursuant to this Agreement, or any revision of or amendments
to this Agreement, will properly reflect the facts about all activities and
transactions handled by authority of this Agreement and that the information
shown on such billings, reports and settlement documents may be relied upon by
Company as being complete and accurate in any further recording and reporting
made by Company for whatever purposes. Holdings shall notify Company if Holdings
discovers any errors in such billings, reports, or settlement documents.


[Signature page follows.]

19

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).





IN WITNESS WHEREOF, Holdings and Company have signed this Agreement as of the
Effective Date.
PHILLIPS 66 PARTNERS HOLDINGS LLC
By:
Phillips 66 Partners LP,
Sole Member of Phillips 66 Partners Holdings LLC


By:
Phillips 66 Partners GP, LLC,
General Partner of Phillips 66 Partners LP


By:
/s/ J.T. Liberti
 
J.T. Liberti
 
Vice President and Chief Operating Officer



PHILLIPS 66 COMPANY
By:
/s/ T.G. Taylor
 
T.G. Taylor
 
Executive Vice President, Commercial, Marketing, Transportation and Business
Development






20

--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).





Exhibit A
Scheduled Fees


1.
Storage Fee:                    $**/Barrel

2.    Holdover Fee:                 $**/Day (or partial Day)
3.    Adjustment. Holdings may increase all charges set forth in Paragraphs 1
and 2 above annually beginning January 1, 2015, in accordance with Section 3.05.






--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).





Exhibit B
Arbitration Procedure
Either Party may initiate dispute resolution procedures by sending a Notice to
the other Party specifically stating the complaining Party’s Claim and by
initiating binding arbitration in accordance with the Center for Public
Resources Rules for Non-Administered Arbitration of Business Disputes, by three
arbitrators who shall be neutral, independent, and generally knowledgeable about
the type of transaction which gave rise to the dispute. The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. §§ 1-16, provided that
the arbitrators shall include in their report/award a list of findings, with
supporting evidentiary references, upon which they have relied in making their
decision. Judgment upon the award rendered by the arbitrators may be entered by
any court having jurisdiction thereof. The place of arbitration shall be
Houston, Texas.
Notwithstanding anything herein and regardless of any procedures or rules of the
Center for Public Resources, it is expressly agreed that the following shall
apply and control over any other provision in this Agreement:
(a)
All offers, conduct, views, opinions and statements made in the course of
negotiation or mediation by any of the Parties, their employees, agents,
experts, attorneys, and representatives, and by any mediator, are confidential,
made for compromise and settlement, protected from disclosure under Federal and
State Rules of Evidence and Procedure, and inadmissible and not discoverable for
any purpose, including impeachment, in litigation or legal proceedings between
the Parties, and shall not be disclosed to any Person who is not an agent,
employee, expert or representative of the Parties, provided that evidence
otherwise discoverable or admissible is not excluded from discovery or admission
as a result of presentation or use in mediation.

(b)
Except to the extent that the Parties may agree upon selection of one or more
arbitrators, the Center for Public Resources shall select arbitrators from a
panel reviewed by the Parties. The Parties shall be entitled to exercise
peremptory strikes against one-third of the panel and may challenge other
candidates for lack of neutrality or lack of qualifications. Challenges shall be
resolved in accordance with Center for Public Resource rules.

(c)
The Parties shall have at least twenty (20) Days following the close of hearing
within which to submit a brief (not to exceed eighteen (18) pages in length) and
ten (10) Days from date of receipt of the opponent’s brief within which to
respond thereto.







--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).



(d)
The Parties expressly agree that the arbitrators shall not award punitive
damages, consequential damages, or attorneys’ fees (except attorneys’ fees
specifically authorized by the Agreement).

(e)
The fees and expenses of any mediator or arbitrator shall be shared equally by
the Parties.

(f)
The Parties may, by written agreement (signed by both Parties), alter any time
deadline or location(s) for meetings.

Time is of the essence for purposes of the provisions of this Exhibit.






--------------------------------------------------------------------------------

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT
THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).





EXHIBIT C
NGL SPECIFICATIONS


REFINERY GRADE PROPYLENE SPECIFICATIONS
Test Parameters
Specifications
Test Methods
Propylene
65 LV% Min.
D2163
Ethane & Lighter
2.0 LV% Max.
D2163
Butane & Heavier
1.0 LV% Max.
D2163
Methyl Acetylene
10.0 ppm wt.max
D2712
Propadiene
10.0 ppm wt.max
D2712
Carbon Monoxide
3 wt. PPM Max.
D2504
Carbon Dioxide
10 wt. PPM Max.
D2504
Total Sulfur
50 wt. PPM Max.
ASTM D-4045
Arsine
700 wt. PPB Max.
(Note 1)
Water
No Free Water
Visual
Methanol
5 wt. PPM Max.
UOP-845
Copper Strip Corrosion
#1 Max.
D1838



NOTES ON TEST METHODS: Method numbers listed above, beginning with the letter
“D” are American Society for Testing and materials (ASTM) Standard Test
Procedures. The most recent year revision for the procedures will be used.
Note 1: For arsine analysis use stain tubes. Alternatively, UOP Method 834-82, a
charcoal adsorption/atomic spectrophotometer method may be used.










